Case 1:20-cv-00175-JAW Document 50 Filed 08/06/20 Page 1 of 3                     PageID #: 1069



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE

 JOSEPH A. DENBOW and SEAN R.
 RAGSDALE, on their own and on behalf of a
 class of similarly situated persons,
                                                     Case No. 20-cv-00175-JAW
                        Petitioners,

        v.                                           ASSENTED-TO MOTION TO AMEND
                                                     SCHEDULING ORDER

 MAINE DEPARTMENT OF
 CORRECTIONS and RANDALL A.
 LIBERTY, Commissioner of Maine
 Department of Corrections in his official
 capacity,
                         Respondents

       Respondents Maine Department of Corrections (“MDOC”) and Randall Liberty move the

Court to amend the scheduling order in this case (ECF NO. 29, as modified by ECF No. 48), to

permit an additional seven days for the parties to file pre-hearing memoranda, such that pre-hearing

memoranda would be due on August 14, 2020. Petitioners consent to this seven-day extension.

       There is good cause to amend the scheduling order by seven days. Respondents request

this extension in order to negotiate a large number of potential stipulations that the parties have

already exchanged in an attempt to narrow the issues at the hearing and to complete the pre-hearing

memoranda.

       According to the Court’s original scheduling order (ECF No. 29), the Court will then hold

a pre-hearing conference the following week (which would be the week of August 17). The Court’s

scheduling order then anticipates an evidentiary hearing to be held two weeks after the conference,

at times mutually convenient to the parties and the Court. Given the requested extension, the pre-

hearing conference would be the week of August 17, at which time the parties can set a date to

begin the evidentiary hearing.

                                                 1
Case 1:20-cv-00175-JAW Document 50 Filed 08/06/20 Page 2 of 3                 PageID #: 1070



                                      CONCLUSION

      For these reasons, with consent of Petitioners, Respondents respectfully request that the

Court amend the scheduling order by extending the deadline for submitting pre-hearing

memoranda by seven days, to August 14, 2020.



Dated: August 6, 2020                              Respectfully Submitted,

                                                   AARON M. FREY
                                                   Attorney General


                                                   /s/ Jillian R. O’Brien
                                                   Jillian R. O’Brien, Bar No. 6225
                                                   Assistant Attorney General
                                                   jill.obrien@maine.gov
                                                   Alisa Ross, Bar No. 4688
                                                   Assistant Attorney General
                                                   alisa.ross@maine.gov
                                                   Jonathan R. Bolton, Bar No. 4597
                                                   jonathan.bolton@maine.gov
                                                   Office of the Attorney General
                                                   6 State House Station
                                                   Augusta, ME 04333-0006
                                                   Tel. (207) 626-8800

                                                   Attorneys for Respondents




                                               2
Case 1:20-cv-00175-JAW Document 50 Filed 08/06/20 Page 3 of 3                      PageID #: 1071



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 6, 2020, I electronically filed the above document with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all registered

counsel of record.



August 6, 2020                                        /s/ Jillian R. O’Brien
                                                      Jillian R. O’Brien, Bar No. 6225
                                                      Assistant Attorney General
                                                      jill.obrien@maine.gov




                                                 3
